United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 27, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-30882
                          Summary Calendar


JERRY LEVON SYLVE, JR.,

                                    Plaintiff-Appellant,

versus

ST. TAMMANY PARISH; WALTER REED, District Attorney; DAVID
WEILBAUCHER, Deputy District Attorney; UNIDENTIFIED PARTIES,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 2:05-CV-116
                        --------------------

Before REAVLEY, GARZA AND BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jerry Levon Sylve, Jr., California prisoner # V16892,

appeals the dismissal of his 42 U.S.C. § 1983 complaint.        The

district court held in pertinent part that Sylve’s claims were

barred by the statute of limitations.   Sylve has failed to brief

this issue and therefore has waived its review.   See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).   Sylve has shown no error in the district court’s denial


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30882
                                -2-

of his motions for injunctive relief and for service of subpoena

duces tecum.

     Sylve’s appeal is without arguable merit and is therefore

dismissed as frivolous.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5th Cir. R. 42.2.   The dismissal of his appeal

as frivolous and the district court’s dismissal of his complaint

as frivolous and for failure to state a claim constitute two

strikes for the purposes of 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).    Sylve is

cautioned that if he obtains three strikes, he will not be able

to proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.    See § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.